      Case 1:19-cv-00055-MMB Document 85   Filed 07/09/21   Page 1 of 11




         UNITED STATES COURT OF INTERNATIONAL TRADE
        BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

_____________________________________
                                      )
HUNG VUONG CORPORATION, et al.,       )
                                      )
               Plaintiffs,            )
                                      )
               v.                     )      Consol. Court No. 19-00055
                                      )
UNITED STATES,                        )
                                      )
               Defendant,             )
                                      )
               and                    )
                                      )
CATFISH FARMERS OF AMERICA, et al., )
                                      )
               Defendant-Intervenors. )
_____________________________________)


               DEFENDANT-INTERVENORS’ COMMENTS IN
                   SUPPORT OF REMAND RESULTS


                                     Jonathan M. Zielinski
                                     James R. Cannon, Jr.
                                     CASSIDY LEVY KENT (USA) LLP
                                     900 19th Street, NW, Suite 400
                                     Washington, DC 20006
                                     T: (202) 787-5507
                                     F: (202) 567-2301
                                     E-mail: jzielinski@cassidylevy.com

July 9, 2021                         Counsel to Catfish Farmers of America,
                                     et al.
      Case 1:19-cv-00055-MMB Document 85                             Filed 07/09/21          Page 2 of 11



                                         TABLE OF CONTENTS

                                                                                                                      Page

I.    COMMERCE’S RELIANCE ON TOTAL AFA IS SUPPORTED BY SUBSTANTIAL
      EVIDENCE AND IS BASED ONLY UPON FINDINGS ALREADY AFFIRMED BY THE
      COURT ................................................................................................................ 2

II. DESPITE NO LONGER RELYING UPON THEM, COMMERCE FULLY ADDRESSED
    THE TWO ISSUES REMANDED BY THE COURT ................................................... 5

III. CONCLUSION .................................................................................................... 6




                                                            i.
         Case 1:19-cv-00055-MMB Document 85                        Filed 07/09/21       Page 3 of 11




                                       TABLE OF AUTHORITIES


Court Decisions                                                                                           Page(s)

Hung Vuong Corporation, et al., v. United States,
     Court No. 19-00055, Slip Op. 20-174
     (Ct. Int’l Trade Dec. 3, 2020) ............................................................ 1, passim

GODACO Seafood Joint Stock Co. v. United States,
    494 F. Supp. 3d 1294 (Ct. Int’l Trade 2021) ................................................... 3

McMicking v. Shields,
    238 U.S. 99 (1915)........................................................................................... 5

Zhejiang Dunan Hetian Metal Co. v. United States,
      652 F.3d 1333 (Fed. Cir. 2011) ....................................................................... 4


Administrative Determinations

Certain Frozen Fish Fillets from the Socialist Republic of
Vietnam: Final Results, and Final Results of No Shipments of the
Antidumping Duty Administrative Review; 2016–2017
      84 Fed. Reg. 18,007 (Dep’t of Commerce Apr. 29, 2019) .............................. 1

Polyethylene Terephthalate Resin From Taiwan: Final
      Determination of Sales at Less Than Fair Value, and Final
      Affirmative Determination of Critical Circumstances, in Part,
      83 Fed. Reg. 48,287 (Dep’t of Commerce Sept. 24, 2018) ............................. 3




                                                         ii.
  Case 1:19-cv-00055-MMB Document 85   Filed 07/09/21   Page 4 of 11




GLOSSARY OF CASE-SPECIFIC ACRONYMS AND ABBREVIATIONS


   AFA                    Adverse Facts Available

   CFA                    Catfish Farmers of America, et al.

                          Control number used to identify unique
   CONNUM                 products defined in terms of a hierarchy
                          of specified physical characteristics

   FOP                    Factors of production
                          The Hung Vuong Corporation and its
   HVG
                          collapsed affiliates (collectively, “HVG”)




                                iii.
      Case 1:19-cv-00055-MMB Document 85        Filed 07/09/21   Page 5 of 11



                                    ARGUMENT

      Defendant-Intervenors, the Catfish Farmers of America, et al. (together,

“CFA”), hereby submit these comments in support of the Final Results of

Redetermination Pursuant to Court Remand (Apr. 2, 2021) (“Remand Results”) (ECF

No. 75) issued by the U.S. Department of Commerce (“Commerce”) in response to

this Court’s ruling in Hung Vuong Corporation, et al., v. United States, Court No. 19-

00055, Slip Op. 20-174 (Ct. Int’l Trade Dec. 3, 2020) (“Slip Op. 20-174”) (ECF No.

71). 1 These comments are timely filed in accordance with this Court’s April 30,

2021 amended scheduling order (ECF No. 79). 2 Commerce complied with the

Court’s instructions in Slip Op. 20-174, and we support the arguments raised by

Defendant the United States in its June 30, 2021 Reply Comments on Remand (ECF

No. 84). We do not repeat those arguments but emphasize below that Commerce

correctly continued to apply total adverse facts available (“AFA”) based only upon its

previous findings that were affirmed by this Court.




1
  This action arises from Commerce’s determination in Certain Frozen Fish Fillets
from the Socialist Republic of Vietnam: Final Results, and Final Results of No
Shipments of the Antidumping Duty Administrative Review; 2016–2017, 84 Fed. Reg.
18,007 (Dep’t of Commerce Apr. 29, 2019), and accompanying unpublished Issues
and Decision Memorandum at Comment 1, P.R. 547, Appx___. Citations to
documents on the public administrative record of the underlying review are in the
form of “P.R.__”.
2
 The Court amended the scheduling order on June 24, 2021 (ECF No. 83) but did not
change the scheduled date for this submission.
      Case 1:19-cv-00055-MMB Document 85         Filed 07/09/21   Page 6 of 11



 I.   COMMERCE’S RELIANCE ON TOTAL AFA IS SUPPORTED BY SUBSTANTIAL
      EVIDENCE AND IS BASED ONLY UPON FINDINGS ALREADY AFFIRMED BY THE
      COURT

      This Court sustained, in part, and remanded, in part, certain aspects of the

Final Results. Slip Op. 20-174 at 42, 51, 56-57, 59-61, 64-65, 70-71, 75-77, 81-87,

90-92. The Court sustained Commerce’s complete rejection of The Hung Vuong

Corporation and its collapsed affiliates’ (collectively, “HVG’s”) unreliable and

unusable databases. Id. at 64-65, 70-71. Separately, the Court remanded

Commerce’s findings that AFA was further warranted because of the customer

relationship issue and the factors of production issue, and instructed that Commerce

reconsider whether its failure to give HVG notice of its customers’ failure to answer

Commerce’s questionnaires and its reassessment of the byproducts issue would allow

for application of “partial AFA.” Id. at 92.

      In its Remand Results, Commerce (1) further explained why its reliance on

total, rather than partial, AFA continues to be appropriate and necessary; (2)

explained why it is no longer relying on its prior findings regarding HVG’s

byproduct reporting and the failure of HVG’s customers to respond to a request for

information as bases for AFA; and (3) explained why it is appropriate to apply the

total AFA rate of $3.87/kg to HVG. Remand Results at 11-19, 24-30.

      In short, Commerce no longer bases its total AFA determination on the two

issues remanded by the Court, and instead relies only upon the issues the Court

affirmed.

                                           2.
      Case 1:19-cv-00055-MMB Document 85         Filed 07/09/21   Page 7 of 11



      Commerce’s total AFA determination is supported by substantial evidence and

is in accordance with law because HVG’s lack of control number- (“CONNUM”)-

specific reporting and failure to retain necessary documents, alone, render HVG’s

U.S. sales and FOP data unusable. Remand Results at 11 (“These deficiencies

substantially undermine both the sales and cost databases relied on for Commerce’s

margin analysis and render them unusable”) and 12-13 (citing this Court’s finding

“that substantial evidence permitted Commerce to conclude that HVG failed to

cooperate such that an adverse inference was appropriate” and the Court’s decision in

GODACO Seafood Joint Stock Co. v. United States, 494 F. Supp. 3d 1294, 1300-

1302 (Ct. Int’l Trade 2021) (affirming that ‘“by not developing a methodology to

report CONNUM-specific sales and cost information (which is essential to the

accurate calculation of GODACO’s dumping margin),” Commerce could not rely on

GODACO’s U.S. sales and FOP data); see also, Polyethylene Terephthalate Resin

From Taiwan: Final Determination of Sales at Less Than Fair Value, and Final

Affirmative Determination of Critical Circumstances, in Part, 83 Fed. Reg. 48,287

(Dep’t of Commerce Sept. 24, 2018), and accompanying Issues and Decision

Memorandum at Comment 1 (where, like here, because the respondent had

incorrectly reported a CONNUM product characteristic, Commerce determined that

“this error renders the entire dumping calculation inaccurate, because the CONNUM

is fundamental to Commerce’s calculation, as it controls the allocation of costs and



                                          3.
       Case 1:19-cv-00055-MMB Document 85         Filed 07/09/21   Page 8 of 11



determines the product matches” between net U.S. prices and normal values).

Indeed, this Court has explained that Commerce applies “total” AFA “in situations

where none of the reported data is reliable or usable. . . . Commerce can ignore all

data submitted where the bulk of it is determined to be flawed and unreliable.’” Slip

Op. 20-174 at 90 (citing Zhejiang Dunan Hetian Metal Co. v. United States, 652 F.3d

1333, 1348 (Fed. Cir. 2011)).

      HVG argues that Commerce appears to have “side-stepped” the issues

remanded by the Court to “avoid ‘thoroughly’ explaining the impact these issues had

on its decision to apply total AFA.” HVG Remand Comments at 13-14. However,

Commerce did not “side-step” the issues to avoid anything. Rather, after further

considering the Court’s findings, as instructed, and weighing record evidence and the

minor role the two findings at issue had in its overall total AFA determination,

Commerce correctly concluded that these findings were not necessary to reach such a

determination. Remand Results at 11-19, 24-30. Stated differently, Commerce

determined that these findings did not affect its decision to apply total AFA based

upon HVG’s failure to report accurate CONNUM-specific U.S. sales and FOP data

when it could have “easily” done so, its failure to maintain verifiable production

orders and other records to substantiate its U.S. sales and FOP reporting, and its

failure to report verifiable labor FOPs. Id. at 15-16, 18-19. Indeed, Commerce is not

required to needlessly address evidence that is no longer material to its



                                           4.
      Case 1:19-cv-00055-MMB Document 85          Filed 07/09/21   Page 9 of 11



determinations as doing so would be at best nonsensical. See McMicking v. Shields,

238 U.S. 99, 103 (1915) (“The law does not require a vain and useless thing . . . .”).

      Commerce was not required to fill in the gaps of HVG’s reporting with partial

AFA because the “bulk” of the data was fundamentally flawed and unreliable.

Because Commerce’s determination that HVG’s U.S. sales and FOP data were

entirely unusable was sustained by the Court independently of the agency’s findings

regarding HVG’s byproduct data and HVG’s customers’ failure to provide necessary

information, Commerce’s determination to rely on total, rather than partial, AFA is

reasonable and otherwise supported by substantial evidence.


II.   DESPITE NO LONGER RELYING UPON THEM, COMMERCE FULLY ADDRESSED
      THE TWO ISSUES REMANDED BY THE COURT

      Despite not relying upon them for its total AFA determination, Commerce

further addressed the customer reporting and byproduct reporting issues in

accordance with the Court’s remand order. Remand Results at 14-18. Specifically,

Commerce clarified that it did not apply AFA based upon the failures of HVG’s

customers to respond to questionnaires. Id. at 15. Rather, it determined that there

were “other failures relating to HVG’s interactions with its customers such as the

failure to retain emails with its customers and discarded purchase orders, which

render the U.S. sales data unusable.” Id. Indeed, Commerce determined that these

failures, which were sustained by the Court, make HVG’s U.S. sales database

unusable, and that this is a separate basis for applying total AFA, independent from


                                           5.
       Case 1:19-cv-00055-MMB Document 85       Filed 07/09/21     Page 10 of 11



the other Court-approved findings that invalidated that same database. Id. at 18-19.

Commerce further explained in detail that HVG’s water weight gain reporting was

mathematically unreasonable, unreconcilable, and unverified. Id. at 16-18.

       Therefore, although unnecessary after its determination to no longer rely upon

them for purposes of its total AFA determination, Commerce fully addressed the

issues remanded by the Court.


III.   CONCLUSION

       The Court should affirm Commerce’s Remand Results because Commerce

complied with the Court’s instructions and its determinations are supported by

substantial evidence and are otherwise in accordance with law.


                                       Respectfully submitted,

Dated:       July 9, 2021              /s/ Jonathan M. Zielinski

                                       Jonathan M. Zielinski
                                       James R. Cannon, Jr.
                                       CASSIDY LEVY KENT (USA) LLP
                                       900 19th Street, NW, Suite 400
                                       Washington, DC 20006
                                       (202) 787-5507
                                       jzielinski@cassidylevy.com

                                       Counsel to Catfish Farmers of America, et al.




                                          6.
      Case 1:19-cv-00055-MMB Document 85           Filed 07/09/21   Page 11 of 11




                         Certificate of Compliance with
                  this Court’s April 30, 2021 Scheduling Order

      The undersigned hereby certifies that the foregoing comments in support of

Commerce’s Remand Results contain 1,416 words, exclusive of any corporate

disclosure statement, table of contents, table of authorities, certificates of counsel,

and counsel’s signature, and therefore complies with the maximum 5,000 word

count limitation set forth in this Court’s April 30, 2021 Scheduling Order (ECF

No. 79).


                                        BY: /s/ Jonathan M. Zielinski
                                                    Jonathan M. Zielinski
